Citation Nr: 1505798	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 19, 2012, and in excess of 10 percent thereafter for mechanical lower back syndrome.
 
2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded service connection for the Veteran's back and bilateral knee disabilities and assigned initial noncompensable ratings, effective May 14, 2009, the date after the Veteran's discharge from service. 

By rating decision in June 2010, the RO increased the ratings for the Veteran's right knee and left disabilities to 10 percent each, effective May 14, 2009.  Additionally, in a September 2012 rating decision, the RO increased the rating for his low back disability to 10 percent, effective June 19, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issues remain in appellate status and are characterized as set forth on the front page of this decision.  

In August 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.

In January 2014, the Board remanded these matter for additional development.  The case has now been returned for further appellate review. 

In April 2014, the Veteran filed a claim seeking service connection for an anxiety disorder.  It does not appear that such matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As a final preliminary matter, the Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The issues of entitlement to initial ratings in excess of 10 percent for patellofemoral pain syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the date after his discharge, May 14, 2009, the Veteran's mechanical lower back syndrome has been manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of the thoracolumbar spine to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to an initial rating of 10 percent, but no higher, for mechanical lower back syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection in the September 2009 rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his back disability, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.   

Additionally, the Veteran was afforded VA examinations in June 2009, June 2012, and June 2014 to evaluate the severity of his service-connected low back disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent June 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Moreover, in August 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2013 hearing, the undersigned noted the issue on appeal and information was solicited regarding the Veteran's contentions.  Specifically, the undersigned requested further information concerning the frequency and severity of the Veteran's back symptoms as well as the resulting functional impairment, to include the impact on his daily life and employability.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in January 2014 so that additional evidence could be obtained, to include outstanding treatment records and a contemporaneous VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with January 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2014 directed the AOJ to obtain additional VA treatment records dated from June 2012 to the present as well as emergency treatment records from William Beaumont Army Medical Center (WBAMC) dated in July 2013.  Additional VA treatment records were obtained dated from June 2012 to the present.  Moreover, emergency room records from WBAMC dated in March 2013 were also obtained.  Although the records were dated in March 2013 as opposed to July 2013, the AOJ specifically requested treatment records from July 2013, but WBAMC only sent in records dated from March 2013.  A follow up April 2014 Report of General Information noted that a representative from WBAMC confirmed that these were the only records for the Veteran.  As such, it appears that all treatment records have been obtained from WBAMC and that the Veteran must have simply been mistaken in the exact date of treatment.  Thus, any further attempts to obtain any additional records would be futile.  

Further, the AOJ was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in June 2014 to address the current severity of his low back disorder that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the January 2014 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking higher initial ratings for his service-connected low back disability.  In this case, the Board must determine whether an initial compensable rating is warranted prior to June 19, 2012, and whether a rating in excess of 10 percent is warranted thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Shortly after his discharge from service, the Veteran was afforded a VA general medical examination in June 2009.  Service records and the claims file were not available for review.  The Veteran stated that he had low back pain whenever he stood for a long time or after playing with his daughter.  He did not take pain medication for his lower back, or wear a back brace.  He reported no urinary or bowel incontinence; no pain radiation; and no numbness or tingling sensations of the lower extremities.  It was also reported that the Veteran still maintained his activities of daily living without interruptions.  He had no days lost from incapacitation in the last 12 months.  

Physical examination revealed a normal and erect posture and gait.  There was no abnormal curvature of the spine.  Examination of the lumbosacral spine showed no evidence of spasms.  Forward flexion was 0-100 degrees; left lateral flexion was 0-35 degrees; right lateral flexion was 0-35 degrees; backward extension was 0-30 degrees; left lateral rotation was 0-35 degrees; and right lateral rotation was 0-35 degrees.  There was no pain on range of motion and there was no loss of motion during repetitive use.  The examiner estimated that the Veteran would have no additional limitation of motion during flare up and repetitive use.  X-rays of the lumbosacral spine from April 2009 demonstrated normal vertebral body height.  There was normal mineralization and alignment.  There were no fractures, spondylolisthesis, or spondylosis.  The intervertebral disk spaces were well maintained.  Sacroiliac joints were visualized.  The diagnosis was mechanical lower back syndrome without radiculopathy.  

An x-ray of the lumbosacral spine was performed in July 2009 due to reports of low back pain.  The x-ray revealed a narrowing of disc space of L5-S1 posteriorly.  VA treatment records document chronic low back pain.  

The Veteran was afforded another VA examination in June 2012.  At such time, he stated that he was having constant low back pain without radiation, especially from doing yard work, prolonged sitting, and prolonged standing.  He stated that he takes over the counter Tylenol, which does not help.  He stated that flare ups did not impact the function of the thoracolumbar spine. 

Physical examination revealed the following ranges of motion (ROM) for the thoracolumbar spine: forward flexion was to 90 degrees or greater, with no objective evidence of painful motion; extension was to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; right lateral flexion was to 30 degrees or greater, with no objective evidence of painful motion; left lateral flexion was to 30 degrees or greater, with no objective evidence of painful motion; right lateral rotation was to 30 degrees or greater, with no objective evidence of painful motion; and left lateral rotation was to 30 degrees or greater, with no objective evidence of painful motion. 

After repetitive-use testing with three repetitions, the following ROM findings were noted: forward flexion was to 90 degrees or greater; extension was to 20 degrees; right lateral flexion was to 30 degrees or greater; left lateral flexion was to 30 degrees or greater; right lateral rotation was to 30 degrees or greater; and left lateral rotation was to 30 degrees or greater.

The examiner noted that the Veteran did not have additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  There was functional loss or functional impairment of the thoracolumbar spine, manifested as pain on movement.  Furthermore, the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was, however, no guarding or muscle spasm.  Muscle strength was 5/5 and reflexes were normal.  The examiner also noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Also, the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems. 

Although the examiner noted that the Veteran had IVDS, he did not have any incapacitating episodes over the past 12 months due to IVDS.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner further noted that there was no functional impairment of an extremity.  The imaging studies of the thoracolumbar spine did not document any arthritis or a vertebral fracture.  The examiner observed that the Veteran's thoracolumbar spine condition impacted his ability to work in the sense that he had constant low back pain especially from doing yard work, prolonged sitting, and standing.  The diagnosis was changed to degenerative disc disease of the lumbar spine at L5-S1.     

At the August 2013 Board hearing, the Veteran testified that he experienced muscle spasms on occasion, which, in July 2013, were of such a severity, he sought emergency treatment at WBAMC.  He also reported that he experienced radicular pain in his legs during the muscle spasms.  He also asserted that he woke up with a stiff back and had to take muscle relaxers.  His back would hurt from sitting and he had to get up and walk around while working, which affected his work.  He further testified that his back affected his every day functions at home, including needing assistance to lift heavy objects.  He also reported having trouble bending down to remove his shoes and needing assistance getting up.  

Based on the Veteran's testimony, the case was remanded in January 2014 to obtain the emergency room records, additional VA treatment records and afford the Veteran an additional VA examination.  March 2013 WBAMC Emergency Notes state that the Veteran was seen for back pain.  The notes indicate that the Veteran had full range of motion in the upper back, and a limited ROM in the lower back.  Lumbosacral spasms were noted.   Gait was noted as steady.  No urinary or bowel problems were noted.  A contemporaneous radiologic examination report noted that frontal, lateral, and coned-down views of the lumbosacral spine demonstrated the vertebral bodies to be normal in height and alignment.  There was adequate maintenance of the intervertebral disc spaces.  The pedicles were unremarkable.  There was no evidence of pathologic calcification, spondylosis, or spondylolisthesis.  The demonstrated soft tissues were unremarkable.  The impression was normal lumbosacral spine.  Subsequent VA treatment records continued to document reports of back pain. 
  
Another VA examination was afforded in June 2014.  At such time, the Veteran stated that he had a history of back spasms and had been to the ER multiple times for such symptoms.  He also reported pain on activity.  However, he did not report that flare ups impacted the function of his thoracolumbar spine.  Physical examination revealed the following initial ROM: forward flexion was to 90 degrees or greater, with objective evidence of painful motion beginning at 70 degrees; extension was to 20 degrees, with objective evidence of pain beginning at 20 degrees; right lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; left lateral flexion to 30 degrees or more, with no objective evidence of painful motion; right lateral rotation to 30 degrees or greater, with objective evidence of painful motion at 30 degrees or greater; left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion. 

The Veteran was able to perform repetitive use testing with three repetitions.  The results were as follows: forward flexion was to 90 degrees or greater; extension was to 20 degrees; right lateral flexion was to 30 degrees or greater; left lateral flexion was 30 degrees or greater; right lateral rotation was to 30 degrees or greater; and left lateral rotation was to 30 degrees or greater.  The Veteran did not have additional limitation in ROM of the thoracolumbar spine following repetitive use testing.  There was functional loss or functional impairment of the thoracolumbar spine, manifested as pain on movement.  There was also mid lumbosacral localized pain on deep palpation.  

The examiner further noted that the Veteran did not have muscle spasm of the thoracolumbar spine.  Furthermore, the examiner noted that the Veteran did not have guarding of the thoracolumbar spine or muscle atrophy.  Physical examination also revealed that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy; there was no ankylosis of the spine; the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems; he did not have IVDS; he did not use any assistive device as a normal mode of locomotion; and that there was no functional impairment of an extremity.  The examiner documented arthritis, but the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

The examiner also stated that the lumbar spine condition had a mild to moderate effect on the Veteran's physical employment and a mild to moderate effect on sedentary employment.  A contemporaneous MRI showed very minimal desiccation seen at L5-S1 without focal protrusion or spinal canal stenosis.  There was also no pars defect or spondylolisthesis.  As compared to the previous exam, there has been no significant interval change.  The examiner found no additional limitation in ROM or functional impairment of the lumbar spine following repetitive use secondary to pain.  Also, no flare ups were noted.   

Initially, based on that evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that an initial 10 percent rating, but no higher, is warranted throughout the course of the appeal from the date of the Veteran's discharge from service, May 14, 2009.  In this regard, while the Veteran did not meet the criteria of a compensable rating for his low back disability based on limitation of motion, the evidence reflects that he has had painful, limited motion throughout the course of the appeal.  Specifically, the record demonstrates that at the June 2009 VA examination, the Veteran complained of pain associated with standing and performing activities such as playing with his daughter.  Follow up VA treatment records also continue to document low back pain throughout the course of the appeal.  Thus, the Board finds that, pursuant to 38 C.F.R. § 4.59 and Burton, supra, an initial 10 percent rating for such disability based on functional impairment is warranted throughout the course of the appeal.

Nevertheless, the Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence does not warrant a rating in excess of 10 percent at any point during the course of the appeal.  There have been no objective findings of forward flexion of the thoracolumbar spine limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine limited to less than 120 degrees so as to warrant a 20 percent rating.  Rather, range of motion testing has revealed flexion to 90 degrees or greater and a combined range of motion of the thoracolumbar spine to 230 degrees or greater at all of the VA examinations.    

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  At the June 2014 VA examination, pain was only elicited at 70 degrees flexion during range of motion testing.  Similarly, even in contemplation of such pain on motion, the Veteran's combined range of motion of the thoracolumbar spine was to 210 degrees.  Moreover, no additional restrictions were found following repetitive use.  Significantly, the examiner observed that there was no evidence of flare-ups.  The prior VA examinations also did not document any further limitations.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Although muscle spasms have been reported, including documentation of when the Veteran sought treatment at WBAMC in March 2013, there has been no objective finding that such spasms have resulted in an abnormal gait or abnormal spinal contour.  The Veteran's gait has always been found to be normal on examination.  Even at the time of seeking treatment in March 2013 during the onset of such spasm, the Veteran's gait was noted to be normal.  Moreover, no spinal contour abnormalities have been shown on any physical or radiographic examination.  While the Veteran is competent to report muscle spasms, he is not competent to determine whether the result in an abnormal gait or spinal contour as medical expertise is required.  Although the VA examiners have found no evidence of muscle spasms, it is also clear that the Veteran does not suffer from an abnormal gait or spinal contour.  In sum, the competent medical evidence shows that such spasms have not resulted in those abnormalities.  Moreover, muscle spasms not resulting in an abnormal gait or spinal contour are contemplated in the current 10 percent rating. 

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least two weeks during the past 12 months to warrant a 20 percent rating for intervertebral disc syndrome.  In this regard, VA examinations and VA treatment records are silent with respect to any findings of physician prescribed bed rest during this period.  

Moreover, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during this period.  Although the Veteran reported radiating pain to his legs when experiencing muscle spasms, on physical examination, he has been neurologically intact with normal strength and sensation in the lower extremities on examination.  Additionally, as noted in the General Rating Formula, such evaluations contemplate pain whether or not it radiates.  Further, the VA examinations and treatment records also documented no history of bowel or bladder incontinence associated with the Veteran's low back disability.  Significantly, the June 2012 and June 2014 VA examiners clearly found no associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 10 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating for the low back contemplates the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when doing yard work, bending, and after prolonged walking, standing, or sitting.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claims for increased ratings for his bilateral knee disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected low back disability rendered him unemployable.  Although the Veteran was unemployed at the June 2009 VA examination, it appears that he subsequently went to school.  Importantly, during his August 2013 Board hearing, the Veteran stated that he was currently employed and not claiming unemployability.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that an initial 10 percent rating for lower back syndrome is warranted throughout the course of the appeal, effective May 14, 2009.  However, the preponderance of the evidence is against an initial rating in excess of 10 percent; as such, the benefit of the doubt doctrine is not applicable and the claim for a higher rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period from the date after discharge, May 14, 2009, an initial 10 percent rating, but no higher, for mechanical lower back syndrome is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, with respect to the issues pertaining to higher initial ratings for the Veteran's bilateral knee disabilities, the Board notes that the Veteran was most recently afforded a VA examination in October 2014 to evaluate the severity of such service-connected disabilities.  At that time, in addition to the already service-connected patellofemoral syndrome, the examiner also diagnosed medial meniscal tears of both knees based on MRIs.  The examiner observed that these were new conditions that were not present in 2009.  He also indicated that the Veteran's current knee pain was most likely related to these new conditions.  However, the examiner failed to offer an opinion as to whether the Veteran's medial meniscus tears of both knees are part and parcel of his service-connected patellofemoral pain syndrome.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an additional addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record, and a copy of this Remand, to the VA examiner who conducted the Veteran's October 2014 bilateral knee examination for an addendum opinion as to whether the Veteran's medial meniscus tears of both knees are part and parcel of his service-connected bilateral patellofemoral pain syndrome.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to the following:

A) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's medial meniscus tears of both knees are part and parcel of his service-connected patellofemoral pain syndrome.

B)  If the Veteran's medial meniscus tears of both knees are not part and parcel of such service-connected disabilities, the examiner should offer an opinion as to whether such is at least as likely as not (a 50% or higher degree of probability) that such are caused or aggravated by the Veteran's service-connected patellofemoral pain syndrome, or incurred during his military service.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


